 



Exhibit 10.2
EMPLOYMENT AGREEMENT
Technology Solutions Company, a Delaware corporation doing business as TSC, and
Timothy Rogers (“Employee”) enter into this Employment Agreement (“Agreement”)
as of September 24, 2007.
In consideration of the agreements and covenants contained in this Agreement,
TSC and Employee agree as follows:
1. Employment Duties: TSC shall employ Employee as Senior Vice President — Chief
Financial Officer and Secretary. Employee shall have the normal
responsibilities, duties and authority of a Senior Vice President of TSC and
shall, at the direction of TSC’s management, participate in the administration
and execution of TSC’s policies, business affairs and operations. TSC’s Board of
Directors or management may, from time to time, expand or contract such duties
and responsibilities and may change Employee’s title or position. Employee shall
perform faithfully the duties assigned to him to the best of his ability and
shall devote his full and undivided business time and attention to the
transaction of TSC’s business.
2. Term of Employment: The term of employment (“Term of Employment”) covered by
this Agreement shall commence as of the effective date of this Agreement and
continue until terminated pursuant to Section 3 below.
3. Termination: Notwithstanding the provisions of paragraph 2 of this Agreement,
upon giving Employee 90 days notice, TSC may terminate Employee’s employment for
any reason. TSC may make such termination effective at any time within such
90 day notice period. TSC must, however, unless Employee is terminated for
Serious Misconduct, continue Employee’s base salary and health insurance
benefits for a period of six months following the Termination Date and
automatically vest his unvested inducement stock options. In addition, TSC may
terminate Employee’s employment and this Agreement immediately without notice
and with no salary and benefit continuation if Employee engages in “Serious
Misconduct.” For purposes of this Agreement, “Serious Misconduct” means
embezzlement or misappropriation of corporate funds, other acts of dishonesty,
significant activities materially harmful to TSC’s reputation, willful refusal
to perform or substantial disregard of Employee’s assigned duties (including,
but not limited to, refusal to travel or work the requested hours), engaging TSC
personnel on a client engagement for more than 30 days without first securing a
signed contract from the client, or any significant violation of any statutory
or common law duty of loyalty to TSC. Employee may terminate his employment upon
giving TSC 90 days prior written notice. Upon receiving notice, TSC may waive
its rights under this paragraph and make Employee’s termination effective
immediately or anytime before the 90 day notice period ends.
4. Salary: As compensation for his services, TSC shall pay Employee a base
salary in the amount listed in Exhibit A to this Agreement. Employee’s base
salary shall be subject to annual review and may, at the discretion of TSC’s
management, be adjusted from that listed in Exhibit A according to Employee’s
responsibilities, capabilities and performance during the preceding year.

 

 



--------------------------------------------------------------------------------



 



5. Bonuses: TSC may elect to pay Employee annual bonuses. Payment of such
bonuses, if any, shall be at the sole discretion of TSC.
6. Employee Benefits: During the Term of Employment, Employee shall be entitled
to participate in such employee benefit plans, including group 401(k) plan, life
and health insurance and other medical benefits, and shall receive all other
fringe benefits as TSC may make available generally to its Senior Vice
Presidents.
7. Business Expenses: TSC shall reimburse Employee for all reasonable and
necessary business expenses incurred by Employee in performing his duties.
Employee shall provide TSC with supporting documentation sufficient to satisfy
reporting requirements of the Internal Revenue Service and TSC. TSC’s
determination as to reasonableness and necessary shall be final.
8. Noncompetition and Nondisclosure: Employee acknowledges that the successful
development and marketing of TSC’s professional services and products require
substantial time and expense. Such efforts generate for TSC valuable and
proprietary information (“Confidential Information”) which gives TSC a business
advantage over others who do not have such information. Confidential Information
of TSC and its clients and prospects includes, but is not limited to, the
following: business strategies and plans; proposals; deliverables; prospects and
customer lists; methodologies; training materials; and computer software.
Employee acknowledges that during the Term of Employment, he will obtain
knowledge of such Confidential Information. Accordingly, Employee agrees to
undertake the following obligations which he acknowledges to be reasonably
designed to protect TSC’s legitimate business interests without unnecessarily or
unreasonably restricting Employee’s post-employment opportunities:
(a) Upon termination of the Term of Employment for any reason, Employee shall
return all TSC property, including but not limited to computer programs, files,
notes, records, charts, or other documents or things containing in whole or in
part any of TSC’s Confidential Information;
(b) During the Term of Employment and subsequent to termination, Employee agrees
to treat all such Confidential Information as confidential and to take all
necessary precautions against disclosure of such information to third parties
during and after Employee’s employment with TSC. Employee shall refrain from
using or disclosing to any person, without the prior written approval of TSC’s
Chief Executive Officer any Confidential Information unless at that time the
information has become generally and lawfully known to TSC’s competitors;
(c) Without limiting the obligations of paragraph 8(b), Employee shall not, for
a period of one year following his termination of employment for any reason, for
himself or as an agent, partner or employee of any person, firm or corporation,
engage in the practice of consulting or related services for any client of TSC
for whom Employee performed services, or prospective TSC client to whom Employee
submitted, or assisted in the submission of a proposal during the one year
period preceding his termination of employment;
(d) During a one year period immediately following Employee’s termination of
employment for any reason, Employee shall not induce or assist in the inducement
of any TSC employee away from TSC’s employ or from the faithful discharge of
such employee’s contractual and fiduciary obligations to serve TSC’s interests
with undivided loyalty;

 

2



--------------------------------------------------------------------------------



 



(e) For one year following his termination of employment for any reason,
Employee shall keep TSC currently advised in writing of the name and address of
each business organization for which he acts as agent, partner, representative
or employee.
9. Remedies: Employee recognizes and agrees that a breach of any or all of the
provisions of paragraph 8 will constitute immediate and irreparable harm to
TSC’s business advantage, including but not limited to TSC’s valuable business
relations, for which damages cannot be readily calculated and for which damages
are an inadequate remedy. Accordingly, Employee acknowledges that TSC shall
therefore be entitled to an order enjoining any further breaches by the
Employee. Employee agrees to reimburse TSC for all costs and expenses, including
reasonable attorneys’ fees incurred by TSC in connection with the enforcement of
its rights under any provision of this Agreement.
10. Intellectual Property: During the Term of Employment, Employee shall
disclose to TSC all ideas, inventions and business plans which he develops
during the course of his employment with TSC which relate directly or indirectly
to TSC’s business, including but not limited to any computer programs,
processes, products or procedures which may, upon application, be protected by
patent or copyright. Employee agrees that any such ideas, inventions or business
plans shall be the property of TSC and that Employee shall at TSC’s request and
cost, provide TSC with such assurances as is necessary to secure a patent or
copyright.
11. Assignment: Employee acknowledges that the services to be rendered pursuant
to this Agreement are unique and personal. Accordingly, Employee may not assign
any of his rights or delegate any of his duties or obligations under this
Agreement. TSC may assign its rights, duties or obligations under this Agreement
to a subsidiary or affiliated company of TSC or purchaser or transferee of a
majority of TSC’s outstanding capital stock or a purchaser of all, or
substantially all, of the assets of TSC.
12. Notices: All notices shall be in writing, except for notice of termination
of employment, which may be oral if confirmed in writing within 14 days. Notices
intended for TSC shall be sent by registered or certified mail addressed to it
at 55 E. Monroe Street, #2600, Chicago, Illinois 60603 or its current principal
office, and notices intended for Employee shall be either delivered personally
to him or sent by registered or certified mail addressed to his last known
address.
13. Entire Agreement: This Agreement and Exhibit A attached hereto constitute
the entire agreement between TSC and Employee. Neither Employee nor TSC may
modify this Agreement by oral agreements, promises or representations. The
parties may modify this Agreement only by a written instrument signed by the
parties.
14. Applicable Law: This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois.

 

3



--------------------------------------------------------------------------------



 



15. Mediation of Disputes: Neither party shall initiate arbitration or other
legal proceedings (except for any claim under Paragraph 8 of this Agreement),
against the other party, or, in the case of TSC, any of its directors, officers,
employees, agents, or representatives, relating in any way to this Agreement, to
Employee’s employment with TSC, the termination of his employment or any or all
other claims that one party might have against the other party until 30 days
after the party against whom the claim[s] is made (“Respondent”) receives
written notice from the claiming party of the specific nature of any purported
claim and the amount of any purported damages. Employee and TSC further agree
that if Respondent submits the claiming party’s claim to the Center for Public
Resources, 680 Fifth Avenue, New York, New York 10019, for nonbinding mediation
prior to the expiration of such 30 day period, the claiming party may not
institute arbitration or other legal proceedings against Respondent until the
earlier of (i) the completion of nonbinding mediation efforts, or (ii) 90 days
after the date on which the Respondent received written notice of the claimant’s
claim.
16. Binding Arbitration: Employee and TSC agree that all claims or disputes
relating to his employment with TSC or the termination of such employment, and
any and all other claims that Employee might have against TSC, any TSC director,
officer, employee, agent, or representative, and any and all claims or disputes
that TSC might have against Employee (except for any claims under Paragraph 8 of
this Agreement) shall be resolved under the Expedited Commercial Rules of the
American Arbitration Association. If either party pursues a claim and such claim
results in an Arbitrator’s decision, both parties agree to accept such decision
as final and binding. TSC and Employee agree that any litigation under
Paragraph 8 of this Agreement shall be brought in the Circuit Court for Cook
County, Illinois.
17. Severability: Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
18. Employee acknowledges that he has read, understood and accepts the
provisions of this Agreement.

                  Technology Solutions Company   Timothy Rogers  
 
                /s/ Milton G. Silva-Craig       /s/ Timothy Rogers              
 
               
By:
  Milton G. Silva-Craig            
 
               

                  Position:   President & CEO            

                    Date:   9-23-07       Date:   9/23/07  

 

4



--------------------------------------------------------------------------------



 



EXHIBIT A

     
EMPLOYEE:
  Timothy Rogers
 
   
POSITION:
  Senior Vice President — Chief Financial Officer and Secretary
 
   
BASE SALARY:
  $200,000
 
   
BONUS
 
Any bonus paid to Employee pursuant to paragraph 5 will range up to 30% of
Employee’s Base Salary, upon meeting individual and corporate goals. Bonus
awards are not guaranteed. Pursuant to TSC policy, Employee will not be entitled
to any bonus, even if otherwise earned, if he is no longer an employee of TSC,
at the time that such bonus would otherwise have been paid.
 
   
EFFECTIVE DATE:
  September 24, 2007
 
   

                  /s/ Timothy Rogers                   Timothy Rogers    
 
                9/23/07                   Date
   
 
                Technology Solutions Company    
 
                /s/ Milton G. Silva-Craig              
 
  By:   Milton G. Silva-Craig,    
 
      President & C.E.O.           9/23/07                   Date
   

 

5